Citation Nr: 0501802	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  02-01 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether a request for a waiver of recovery of an 
overpayment of Chapter 31 benefits in the calculated amount 
of $793.80 was timely received.  

2.  Entitlement to an increased evaluation for low back 
strain, currently evaluated as 10 percent disabling.  

3.  Entitlement to a compensable evaluation for 
temporomandibular joint (TMJ) syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1977 to 
January 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2001, the Committee on Waivers and Compromises (COWC) 
at the RO denied the veteran's request for a waiver of 
overpayment in the calculated amount of $793.80 based on a 
finding that his request for waiver of the debt was not 
timely received.  The veteran subsequently perfected this 
appeal.  

In April 1999, the RO denied an evaluation greater than 10 
percent for low back strain.  In March 2000, the RO in 
pertinent part denied a compensable evaluation for TMJ 
syndrome.  As explained below, the Board finds that the 
veteran submitted timely notices of disagreement regarding 
these issues.  

The March 2000 rating decision also denied entitlement to 
individual unemployability (IU).  The veteran disagreed with 
this decision and a statement of the case (SOC) was issued on 
October 11, 2002.  In response, the veteran submitted 
correspondence received at the RO on December 27, 2002.  A 
handwritten notation indicates that this was not timely 
filed.  As the veteran did not perfect a timely appeal of 
this issue, it is not for consideration by the Board.  

The issues of (1) entitlement to an evaluation greater than 
10 percent for low back strain; and (2) entitlement to a 
compensable evaluation for TMJ syndrome is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  On April 9, 2000, the Debt Management Center (DMC) issued 
a letter notifying the veteran of an overpayment in the 
calculated amount of $793.80 and of his right to request 
waiver of the debt within 180 days.  The DMC subsequently 
certified that this letter was not returned due to an 
incorrect address.  

2.  In April 2001, the RO received correspondence from the 
veteran wherein he requested waiver of the overpayment of 
$793.80; the request for waiver was received more than 180 
days after notification of the overpayment at issue.  


CONCLUSION OF LAW

The veteran's request for waiver of recovery of the $793.80 
Chapter 31 overpayment was not timely filed.  38 U.S.C.A. 
§ 5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  Pursuant to the VCAA, VA has a duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim and has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  

The Court of Appeals for Veterans Claims (Court) has held 
that the VCAA notification procedures do not apply in waiver 
cases.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  
The Court noted that the statute at issue in such cases was 
found in chapter 53 of title 38 of the U.S. Code, and that 
the provisions of the VCAA were relevant to a different 
chapter of title 38.  Therefore, the VCAA is not for 
application in this matter.  

Notwithstanding the foregoing, the Board notes that the May 
2001 waiver decision, the September 2001 SOC, and the August 
2004 supplemental statement of the case (SSOC) notified the 
veteran of the laws and regulations pertaining to the issue 
on appeal.  These documents also advised the veteran of the 
evidence of record and of the reasons and bases for the 
decision.  A review of the claims folder indicates that all 
evidence necessary for an equitable disposition of the 
veteran's appeal is of record.  

A request for waiver of recovery of indebtedness shall only 
be considered if made within 180 days following the date of a 
notice of indebtedness issued on or after April 1, 1983, by 
VA to the debtor.  The 180 day period may be extended if the 
individual requesting waiver demonstrates that as a result of 
an error by either VA or the postal authorities, or due to 
other circumstances beyond the debtor's control, there was a 
delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(including forwarding).  If the requester does substantiate 
that there was such a delay in the receipt of the notice of 
indebtedness, the Chairperson shall direct that the 180 day 
period be computed from the date of the requester's actual 
receipt of the notice of indebtedness.  38 C.F.R. 
§ 1.963(b)(2) (2004).  

In January 2000, the RO notified the veteran that his Chapter 
31 benefits were stopped effective December 11, 1999 and that 
this resulted in an overpayment.  In February 2000, the RO 
notified the veteran that benefits were stopped effective 
December 1, 1999 and the resulting overpayment would be added 
to the balance already owed VA for a total indebtedness of 
$793.80.  

On April 9, 2000, the DMC sent the veteran a letter advising 
that he owed VA $793.80.  He was advised that his right to 
request a waiver of the debt only lasts for 180 days.  

In July 2000, the DMC sent the veteran a letter thanking him 
for his recent inquiry regarding his debt and enclosing a 
Financial Status Report (FSR) form that he would need if he 
requested a waiver of the debt.  

In April 2001, the RO received the veteran's request for a 
"retroactive decision for financial status report."  The 
veteran reported that he forwarded a completed VA Form 20-
5655, FSR, to the DMC in August 2000.  He later found out 
that he was supposed to forward the form to the RO.  Upon 
realizing his mistake, he asked the DMC to forward a copy of 
his FSR, but they claimed it was never received.  The veteran 
submitted a copy of the FSR reportedly sent to the DMC in 
August 2000.  

In any waiver decision where timeliness of the waiver request 
is at issue, the DMC is to provide (1) verification in the 
form of a signed, written certification from DMC management 
identifying the date of dispatch of the initial notice of 
indebtedness and right to request waiver; (2) a printout of 
the screen from the Centralized Accounts Receivable Online 
System (CAROLS) that indicates the date of dispatch of the 
DMC's initial notice to the debtor with a statement that 
explains the details of the screen; (3) a copy of the type of 
form letter sent to the debtor; and (4) a copy of any 
correspondence received from the debtor in response to the 
initial notice of indebtedness and right to request waiver.  
See OF BULLETIN 99GC1.04 (May 14, 1999) (New Requirement for 
Decisions by Committees on Waivers and Compromises). 

In July 2004, the Chief of Operations at the DMC submitted 
various documents to the COWC.  This included certification 
regarding the demand letter, and copies of the form letter 
sent, the master record, and all correspondence.  

The Board has reviewed the record in detail and notes that 
the September 2001 SOC was returned as undeliverable; 
however, the veteran does not contend and there is no 
indication in the record that the veteran did not receive the 
April 2000 letter advising him of the overpayment and of his 
right to request a waiver.  Further, the DMC certified that 
the April 2000 letter was not returned due to an incorrect 
address.  

A review of the claims folder indicates that the veteran's 
request for waiver and supporting documents were stamped as 
received by the RO on April 11, 2001.  The Board acknowledges 
the veteran's argument that he mistakenly sent his FSR to the 
DMC in August 2000 and that they have no record of it.  The 
July 2000 letter from the DMC to the veteran suggests that he 
contacted the DMC regarding his debt and that they sent him a 
FSR to complete.  Even assuming, without conceding, that the 
FSR in and of itself constituted a request for waiver, the 
fact remains that there is no evidence that either the RO or 
the DMC received this document prior to April 2001.  

In cases in which the law and not the evidence is 
dispositive, a claim for VA benefits should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The veteran's 
request for waiver of the overpayment of Chapter 31 benefits 
was not received within 180 days of the April 2000 
notification.  Therefore, his claim must be denied as a 
matter of law.  


ORDER

The request for waiver of recovery of an overpayment of 
Chapter 31 benefits in the calculated amount of $793.80 was 
not timely filed and the appeal is denied.  


REMAND

In April 1999, the RO denied an evaluation greater than 10 
percent for low back strain.  The veteran was notified of 
this decision by letter dated May 4, 1999.  In July 1999, the 
RO received a statement from the veteran titled "Appeal of 
Your Decision Dated 5/4/99 and Response to a Rating Increase 
Denial."  The Board construes this correspondence as a 
notice of disagreement (NOD).  See 38 C.F.R. 
§ 20.201 (2004).

In March 2000, the RO issued a rating action that addressed 
multiple issues including entitlement to IU and a compensable 
evaluation for TMJ syndrome.  In July 2000, the veteran 
submitted a statement titled "Notice of Disagreement."  A 
handwritten note indicates this was accepted as a NOD on 
issue #6 (entitlement to IU) and the disposition of this 
issue was discussed in the introduction of this decision.  In 
the July 2000 correspondence, the veteran further indicated 
that his TMJ was not evaluated properly.  The Board construes 
this statement as a timely NOD with regard to the evaluation 
for TMJ syndrome.  See 38 C.F.R. § 20.201 (2004).  

On review of the claims folder, a SOC has not been furnished 
regarding the issues of entitlement to an evaluation greater 
than 10 percent for low back strain and entitlement to a 
compensable evaluation for TMJ syndrome.  As provided in 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), a remand 
is in order so that a SOC addressing these claims can be 
issued.  

Accordingly, this case is REMANDED as follows:

The veteran and his representative should 
be issued a SOC on the issues of (a) 
entitlement to an evaluation greater than 
10 percent for low back strain; and (b) 
entitlement to a compensable evaluation 
for TMJ syndrome.  The veteran should be 
provided all appropriate laws and 
regulations pertinent to these issues and 
apprised of his appellate rights and 
responsibilities regarding perfecting an 
appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 



2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


